Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), effective as of April 3, 2017 (the
“Effective Date”), is entered into between Karyopharm Therapeutics Inc., having
offices at 85 Wells Avenue, Newton, MA 02459 (the “Company”) and Justin Renz,
having an address located at [address] (the “Consultant”). The Consultant and
Company are referred to in this Agreement individually as a “Party” and
collectively as the “Parties”.

WHEREAS, Company wishes to engage the Consultant to provide certain advisory and
other consulting services to Company, and the Consultant wishes to provide such
services to Company, in each case subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth in this Agreement, the Parties agree as follows:

 

1. Engagement and Performance of Services. Company hereby engages the Consultant
to perform the consulting services as described under the heading Services in
Exhibit A (the “Services”). The Consultant shall perform the Services at
Company’s facilities, or at other locations as mutually agreed upon by the
Parties. In performing the Services, the Consultant shall comply with all
applicable laws and regulations, and shall perform Services in a manner that is
consistent with relevant industry and professional standards.

 

2. Consideration. In full consideration of the Services performed and rights
granted by the Consultant under this Agreement, and for so long as the
Consultant provides services to the Company pursuant to this Agreement, any and
all outstanding and unvested equity awards previously granted to Consultant by
the Company, other than the stock option granted to the Consultant by the
Company on September 11, 2014, which award shall be treated as set forth in the
letter agreement between the Consultant and the Company dated April 3, 2017,
will continue to vest and be exercisable in accordance with the applicable
equity plans and award agreement; provided that, for the avoidance of doubt, it
is understood that no acceleration of vesting of the restricted stock unit award
granted to you on November 5, 2015, shall apply in the event your consulting
relationship with us terminates for any reason before November 5, 2017. In
addition, the Company shall reimburse the Consultant for all reasonable and
necessary expenses incurred or paid by the Consultant, at Company’s request and
with Company’s prior written approval, in connection with the Consultant’s
performance of the Services, subject, however, to any applicable Company expense
policy provided to the Consultant. The Consultant shall not be entitled to any
compensation or payment for the Services or with respect to Company’s use of the
results of the Services or the grant of rights by the Consultant under this
Agreement other than as set forth herein. In the event that a Reorganization
Event (as defined in the Company’s 2013 Stock Incentive Plan) is effected prior
to January 31, 2018, then the unvested stock option awards held by Consultant
that would have vested through the January 31, 2018 term of this Agreement will
be treated in a materially similar fashion to unvested stock option awards held
by employees of the Company as of the effective date of a Reorganization Event.



--------------------------------------------------------------------------------

3. Relationship of Parties. The Consultant shall perform the Services as an
“independent contractor” and not as an employee or agent of Company. The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, Company or
to bind Company in any manner. The Consultant shall not be entitled to any
benefits, coverage or privileges, including, without limitation, social
security, unemployment, medical or pension payments, made available to employees
of Company. The Consultant will be fully responsible for all taxes,
contributions and insurance coverage applicable to the Consultant.

 

4. Non-Disclosure, Inventions Assignment, Non-Competition, and Non-Solicitation
Obligations.

 

  (a) The Consultant acknowledges and reaffirms the obligations set forth in the
August 18, 2014 Non-Disclosure and Inventions Assignment Agreement by and
between Consultant and the Company (the “Restrictive Covenant Agreement”). For
purposes of the Restrictive Covenant Agreement, the Parties acknowledge and
agree that the Business Relationship between the Parties will continue for the
term of this Agreement. Notwithstanding the foregoing, the Consultant and the
Company agree that the Consultant’s non-competition and non-solicitation
obligations set forth in the Restrictive Covenants Agreement terminate effective
April 3, 2018. For clarification, but not limitation, this means that Consultant
acknowledges and reaffirms that he is prohibited from competing with the Company
or soliciting any current employee of the Company (as more fully described in
Section 5 of the Restrictive Covenant Agreement) through April 3, 2018.

 

  (b) Scope of Disclosure Restrictions. Nothing in this Agreement or elsewhere
(including the Restrictive Covenant Agreement) prohibits either Party from
communicating with government agencies about possible violations of federal,
state, or local laws or otherwise providing information to government agencies
or participating in government agency investigations or proceedings. Neither
Party is required to notify the other Party of any such communications;
provided, however, that nothing herein authorizes the disclosure of information
one Party obtained through a communication that was subject to the
attorney-client privilege. Further, notwithstanding Consultant’s confidentiality
and nondisclosure obligations, Consultant is hereby advised as follows pursuant
to the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

 

2



--------------------------------------------------------------------------------

5. Use of Third Party Facilities or Property. Except as Company may otherwise
consent in writing, the Consultant agrees not to make any use of any funds,
space, personnel, facilities, equipment, employees or other resources of a third
party, in performing the Services, nor to take any other action that would
result in a third party owning or having a right in the results of the Services
or the Inventions. Without limiting the foregoing, the Consultant agrees that it
will not utilize in the performance of any Services or incorporate into any
deliverables or materials provided to Company: (i) any confidential information
of the Consultant or any third party; or (ii) any technology, materials,
know-how or inventions, covered by proprietary rights of the Consultant or any
third party, except as Consultant is freely permitted to do without further
compensation by Company to the Consultant or any third party. In the event the
Consultant incorporates any proprietary know-how, materials, inventions or
technology of the Consultant into any Inventions or deliverables or other
results of Services, the Consultant hereby grants to Company a perpetual,
irrevocable, non-exclusive, worldwide, royalty-free, fully paid-up license (with
a right to grant sublicenses) under Consultant’s intellectual property rights in
such know-how, materials, inventions or technology solely to the extent
necessary for Company to utilize the Inventions or deliverables or other results
of Services for any purpose.

 

6. Record Retention and Storage. In no event shall the Consultant dispose of any
records or files generated by the Consultant in the course of providing Services
(the “Records”) without first giving Company sixty (60) days’ prior written
notice of the Consultant’s intent to do so and an opportunity to have the
Records transferred to Company. Notwithstanding anything in this Section 6 to
the contrary, the Consultant may retain copies of the Records to the extent
necessary for compliance with applicable law or regulatory requirements, subject
to the Consultant’s continuing obligations of confidentiality and restrictions
on use under this Agreement, and Company’s right to access such retained
Records, and have copies made upon reasonable notice to the Consultant.

 

7. Representation, Warranties and Covenants.

 

  (a) No Conflict. The Consultant represents that, except as the Consultant has
disclosed in writing to Company, the Consultant is not bound by the terms of any
agreement with any employer or other party which are inconsistent with the
provisions of this Agreement. The Consultant further represents that the
Consultant’s performance of the Services, and the grant of rights specified in
this Agreement, do not and will not conflict with, or breach any, agreement with
any prior or existing employer or other entity (including without limitation any
nondisclosure or non-competition agreement), and that the Consultant will not
disclose to Company or induce Company to use any confidential or proprietary
information or material belonging to any employer or others unless Consultant
has a license to use such information and materials and to allow Company to use
such information and materials.

 

3



--------------------------------------------------------------------------------

  (b) No Debarment. The Consultant has not been, and is not under consideration
to be, excluded, suspended, debarred or otherwise declared ineligible to
participate in federal healthcare programs, federal procurement or
non-procurement programs, or from any other activities or programs related to
the Services contemplated by this Agreement, including debarment under the
provisions of the Generic Drug Enforcement Act of 1992, as amended from time to
time.

 

  (c) No Use of Name. Unless Company otherwise consents in writing, the
Consultant shall not disclose to a third party the terms of this Agreement or
the nature of the Services being provided to Company. Neither Party may use the
other Party’s name in any form of advertising or promotion, including press
releases, without the prior written consent of the other Party, except Company
may disclose that it has engaged the Services of the Consultant and may describe
the nature of the Services. The provisions of this Section 7(c) shall not
restrict a Party’s ability to use the other Party’s name in filings with the
Securities and Exchange Commission, the United States Food and Drug
Administration, or other governmental agencies, when required by applicable law
or regulation to do so.

 

  (d) Not Employment Contract. The Consultant acknowledges that the Consultant
is not an employee of the Company, that this Agreement does not constitute a
contract of employment, and does not imply that the Company will continue this
Agreement in effect for any period of time beyond its terms.

 

8. Term; Termination.

 

  (a) Term. The term of this Agreement shall commence on the effective date of
this Agreement as specified in the first paragraph and shall continue in effect
until January 31, 2018, unless earlier terminated by either Party as set forth
in Section 8(b) below.

 

  (b)

Termination. The Consultant may terminate this Agreement upon fourteen
(14) days’ prior written notice to the Company. In the event of termination by
the Consultant as permitted under this Agreement, Company shall direct the
Consultant as to whether the Consultant shall stop performing the Services
immediately or shall continue such performance for all or part of the applicable
notice period. The Company may terminate this Agreement at any time for Cause
(as defined below). Cause shall mean (i) an act or acts of material willful
misconduct by the Consultant in violation of law or government regulation in the
course of serving as a consultant to the Company, (ii) the Consultant’s
conviction by a court of competent jurisdiction of theft or misappropriation by
the Consultant of assets of the Company, (iii) the Consultant’s conviction by a
court of competent jurisdiction of fraud committed by the Consultant or at the
Consultant’s direction, (iv) the Consultant’s conviction by a court of competent
jurisdiction of, or pleading “guilty” or “no contest” to, (x) a felony or
(y) any other criminal charge that has, or could be reasonably expected to have,
a material adverse impact on the Company or the performance by the Consultant of
the

 

4



--------------------------------------------------------------------------------

  Services, (v) any failure by the Consultant to perform, or gross negligence in
the performance of, the Services under this Agreement, (vi) breach of any
agreement to which the Consultant and the Company are party, including, without
limitation, the letter agreement between the Consultant and the Company dated
April 3, 2017, and/or (vii) failure of the Consultant to fully participate in a
Company investigation as may be reasonably requested by the Company.

 

  (c) Survival. The termination or expiration of this Agreement shall not affect
the rights or obligations which have accrued prior to the effective date of such
termination or expiration. Sections 4, 6, 7(c), 8, and 12 of this Agreement
shall survive any termination or expiration of this Agreement.

 

9. Notice. All notices required or permitted under this Agreement will be in
writing and will be given by addressing the same to the address for the
recipient set forth on the signature page of this Agreement or at such other
address as the recipient may specify in writing under this procedure. Notices
will be deemed to have been given (i) three (3) business days after deposit in
the U.S. mail with proper postage for first class registered or certified mail
prepaid, return receipt requested; or (ii) one (1) business day after being sent
by an internationally recognized courier service for next day delivery. Notices
to Company must be marked “Attention: Chief Executive Officer”.

 

10. Assignment; No Subcontracting. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. The Consultant may not assign, subcontract or delegate any of
the Consultant’s rights or obligations under this Agreement without the prior
written consent of Company. Company may assign this Agreement to any of its
affiliates or to any successor by law or by merger, acquisition or sale of
assets, provided that any such assignee shall assume all obligations of Company
under this Agreement.

 

11. Severability. Each and every provision set forth in this Agreement is
independent and severable from the others, and no provision will be rendered
unenforceable by virtue of the fact that, for any reason, any other provision
may be invalid or unenforceable in whole or in part. If any provision of this
Agreement is invalid or unenforceable for any reason whatsoever, that provision
will be appropriately limited and reformed to the maximum extent provided by
applicable law. If the scope of any restriction contained herein is too broad to
permit enforcement to its full extent, then such restriction will be enforced to
the maximum extent permitted by law so as to be judged reasonable and
enforceable. If, as a result of the unenforceability of a provision or any
limitation on enforceability, the intent of the parties in entering into this
Agreement is materially affected, the parties will negotiate in good faith to
amend this Agreement to as close as possible implement the original intent of
the parties.

 

12. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts, without reference to
the state’s conflict-of-laws principles.

 

5



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to its subject matter.

 

14. Waivers. No delay or omission by a Party in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by a Party will be effective only if contained in a written
document signed by such Party. A waiver or consent given by a Party on any one
occasion is effective only in that instance and will not be construed as a bar
to or waiver of any right on any other occasion.

 

15. Amendments. No amendment of this Agreement shall be binding unless executed
in writing by both Parties.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and the Consultant have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

 

KARYOPHARM THERAPEUTICS INC.   CONSULTANT: By:  

/s/ Christopher Primiano

    By:  

/s/ Justin Renz

  Name:   Christopher Primiano       Name:   Justin Renz   Title:   SVP,
Operations, Business Development, General Counsel and Secretary        

Address:   85 Wells Avenue           Newton, MA 02459     Address:   [Address]  
      Taxpayer ID / EIN: [Taxpayer ID]

 

7



--------------------------------------------------------------------------------

Exhibit A

 

I. DESCRIPTION OF SERVICES

Consultant shall provide assistance to Karyopharm, as from time to time
requested by Karyopharm, in the following areas:

Any area reasonably requested by an executive officer of the Company, including
financial accounting systems, stock plan management, human resources,
accounting, leased property management, budgeting, payroll, taxes, banking and
other matters.

 

8